IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-39,930-01


EX PARTE JARRETT RUSSELL HAMPTON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NOS. W98-00096-U, W97-18712-U, W98-00098-U, AND 
W98-00097-U IN THE 291ST JUDICIAL DISTRICT COURT
OF DALLAS COUNTY


 Per curiam.


O R D E R


	Applications for writs of habeas corpus in these causes were transmitted to this
Court on February 7 and 9, 2006, by the district clerk pursuant to the provisions of Tex.
Code Crim. Proc. art. 11.07.  Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967). 
In those applications, Applicant alleged that this Court's denial of his first writ
challenging these convictions was improper because his direct appeal was pending at the
time the writ was filed.  
	This Court denied relief without written order in our writ number WR-39,930-01
on February 10, 1999.  Applicant's direct appeal was decided on November 10, 1999, and
mandate issued on April 20, 2000.  Applicant is correct that this Court was without
jurisdiction to consider his -01 writ on its merits.
 Therefore, this Court reconsiders Applicant's -01 writ on its own motion, and finds
that the application should have been dismissed under Texas Code of Criminal Procedure
Article 11.07, Section 3(a)-(b), because Applicant's convictions were not final at the time
it was filed.	Our prior decision to deny without written order is withdrawn.  Applicant's
-01 writ is dismissed.  Tex. Code Crim. Proc. art. 11.07, §§ 1, 3(a)-(b).

IT IS SO ORDERED on this the 8th of March, 2006.  	   
DO NOT PUBLISH